DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the oral election noted in the nonfinal dated 10/6/2021. No remarks were provided in the amendment dated 3/7/2022. The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the marks of Wiechmann are not required to be in the periphery of a device surrounding a lens, nor are they required to be outside a patient’s vision through the lens portion as is now even explicitly required by the claims. 
However, Fig. 3 of the applicant shows fiducials #308 that are located in the periphery of the lens, as is also disclosed in Wiechmann as annotated below. 
Additionally, applicant’s specification does not recite a particular structure or material that the allow for the fiducials to not interfere with a patients vision. Therefore, absent structure in the specification that provides for the recited intended use, if the prior art recited below is capable of performing the recited intended use, it will read on the claim language. 
The marks of Wiechmann are located in a periphery portion of the lens (see annotation).  Additionally, the marks are produced with at least one dye that has a maximum emission outside of the light spectrum visible to humans, therefore the marks of Wiechmann are 1) located on a periphery of the lens and 2) configured such that they don’t interfere with a  patient’s vision through the lens portion(paragraph 3).  The marks can be detected with a microscopic system thus making them otherwise visible in images of the implanted device(paragraph 4). 
Therefore, the prior art rejection of Wiechmann is maintained as it teaches the fiducials located on the peripheral portion and that they do not interfere with a patients vision but are otherwise visible in images of the implanted device. 

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  lines 5-6 of the claims recite “the first fiducial, the second fiducial, and the third fiducial are position in the peripheral portion” line 8 also recites “wherein the fiducials are provided in the peripheral portion” which appears to be a duplication/recitation of the same subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-9, and11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiechmann et al. (US 2011/0264209).

Referring to claim1, Wiechmann et al. discloses an intraocular implant device(Fig. 7;10) comprising: a lens portion(12); and a peripheral portion surrounding the lens portion(the periphery of the lens body 12; Fig. 7), wherein the peripheral portion includes multiple fiducials including a first fiducial (Fig. 7, mark 16), a second fiducial(Fig. 7, mark 16), and a third fiducial(Fig. 7, mark 16), the first fiducial, the second fiducial, and the third fiducial are positioned in the peripheral portion so that the third fiducial is displaced from a line segment connecting the first fiducial and the second fiducial(Fig. 7), wherein the fiducials are provided in the peripheral portion(see annotation, the marks are located in a periphery of the lens) and configured so as to not interfere with a patient’s vision through the lens portion (paragraph 3 discloses marks can be detected/identified without impairment of vision), but are further configured to be otherwise visible in images of the implant device(paragraph 4).

    PNG
    media_image1.png
    420
    661
    media_image1.png
    Greyscale

Referring to claim 2, Wiechmann et al. discloses the first fiducial, the second fiducial, and the third fiducial are positioned in the peripheral portion so as to define a triangle, with the first fiducial, the second fiducial, and the third fiducial positioned at respective vertices of the triangle (Fig. 7).
Referring to claim 4, Wiechmann et al. discloses the first fiducial, the second fiducial, and the third fiducial are positioned in the peripheral portion so as to define a plane extending through the first fiducial, the second fiducial, and the third fiducial (Fig. 7 show marks, 16, in the peripheral portion of the lens; Applicant should note that three points are always coplanar, and if the points are distinct and non collinear, the plane they determine is unique).
Referring to claim 5, Wiechmann et al. discloses the plane defined by the first fiducial, the second fiducial, and the third fiducial is aligned with an optical plane of the intraocular implant device (Fig. 7--Applicant should note that any plane that passes through the optic is an optical plane).
Referring to claim 8, Wiechmann et al. discloses an intraocular implant device comprising: a lens portion (Fig. 7, lens12; paragraph 40); and a peripheral portion surrounding the lens portion (periphery of the lens body 12; Fig. 7), wherein the peripheral portion includes multiple fiducials including a first fiducial, a second fiducial, and a third fiducial(marks, 16), the first fiducial, the second fiducial, and the third fiducial are positioned in the peripheral portion along an optical plane of the intraocular implant device (Fig. 7—Applicant should note that any plane that passes through the optic is an optical plane), wherein the fiducials are provided in the peripheral portion(see annotation above, the marks are located in a periphery of the lens) and configured so as to not interfere with a patient’s vision through the lens portion (paragraph 3 discloses marks can be detected/identified without impairment of vision), but are further configured to be otherwise visible in images of the implant device(paragraph 4).
Referring to claim 9, Wiechmann et al. discloses the first fiducial, the second fiducial, and the third fiducial are positioned at respective vertices of a triangle along the optical plane of the intraocular implant device (Fig. 7---Applicant should note that any plane that passes through the optic is an optical plane).
Referring to claim 11, Wiechmann et al. discloses the lens portion and the peripheral portion are integrally formed (Fig. 7).
Referring to claim 12, Wiechmann et al. discloses multiple side extensions extending from the peripheral portion (attachment elements, 14, Fig. 7; paragraph 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiechmann et al. (US 2011/0264209) in view of Oyama et al. (US 6,357,876).

Referring to claims 3 and 10 Wiechmann et al. lacks a detailed description of a geometric center of the triangle being aligned with an optical center of the intraocular implant device.
Wiechmann et al. discloses the marks 16 disposed in a geometric patterns (paragraphs13 and 40) and embodiments that mark an optical center of the implant (Fig. 6).
Wiechmann et al. lacks a detailed description of a geometric center of the triangle is aligned with an optical center of the intraocular implant device.
 Oyama et al. discloses a multifocal intraocular lens in the same field of endeavor with annular vision correction regions. Oyama et al. discloses that the optical center of the vision correction regions are P are aligned with the geometric center O (See Figs. 1-2; col.5 lines 8-20) for the purpose of accommodating the geometry of the pupil in the eye of the patient(col. 3 lines 14-25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the triangle to have a geometric center aligned with an optical axis as taught in Oyama et al. in order to allow to accommodate the pupil of the patients eye to provide vision correction to the patient. 
Claims6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiechmann et al. in view of Wanders (EP 2 111 822; provided in IDS).
Referring to claims 6 and13, Wiechmann et al. lacks a detailed description of the multiple fiducials include a fourth and fifth fiducials which are positioned in the peripheral portion so as to be aligned with an axis of the lens portion.
Wanders teaches an intraocular lens in the same filed of endeavor with markers (11), that are aligned in relation to a chosen directional axis in the cornea(paragraph45, and Fig.14) for the purpose of improving alignment of the lens when placed in the eye.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the implant of Wiechmann et al. to include fourth and fifth (additional) markers as taught in Wanders in order to provide improved alignment of the lens.
Referring to claim 7, as applied in claim 6 above, Modified Wiechmann et al. discloses fourth and fifth fiducials positioned on the peripheral portion. Additionally, Wanders discloses wherein the lens portion is shaped so as to be anisotropic with respect to an optical power of the lens (paragraph 46 discloses a toric, bifocal or multifocal lens) and wherein the fourth and fifth fiducial are positioned to be aligned with an axis of greatest optical power of the lens portion (Fig. 8, paragraph 49 the meridian 4 with the flattest curve).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the lens of Wiechmann et al. to have the lens shape be anisotropic as taught in Wanders in order to improve alignment of a toric lens.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/               Examiner, Art Unit 3774                                                                                                                                                                                         
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774